Sears, Presiding Justice.
Appellant Samuel Hay III, a private citizen, filed a petition for mandamus relief that would compel appellee Fredric Bright, the District Attorney of the Ocmulgee Judicial Circuit, to prosecute Tommy *155Craig for alleged perjury committed during a bond validation hearing. The superior court denied appellant’s mandamus petition, and he appeals.
Decided January 13, 2003
Reconsideration denied February 7, 2003.
Samuel M. Hay III, pro se.
Thurbert E. Baker, Attorney General, Mary Beth Westmoreland, Deputy Attorney General, Christopher S. Brasher, J. Jayson Phillips, Assistant Attorneys General, for appellee.
This Court has repeatedly held that:
A citizen does not have a judicially cognizable interest in the prosecution or nonprosecution of another and, hence, lacks standing to contest the prosecuting authority’s policies when the citizen is neither prosecuted nor threatened with prosecution.*
It follows that appellant lacked standing to seek mandamus relief that would compel appellee to prosecute Craig. Therefore, the trial court properly denied appellant’s petition.

Judgment affirmed.


All the Justices concur.


 Bartlett v. Caldwell, 265 Ga. 52 (452 SE2d 744) (1995), quoting Scanlon v. State Bar of Ga., 264 Ga. 251, 253 (443 SE2d 830) (1994).